Title: From Thomas Jefferson to Lucy Jefferson Lewis, 26 May 1806
From: Jefferson, Thomas
To: Lewis, Lucy Jefferson


                        
                            Dear Sister
                     
                            Monticello May 26. 06.
                        
                        I recieved lately by post from your son Charles, then at Baltimore, the packet which I now send you and hope
                            it will get safely to hand. I believe he was destined to New Orleans, altho it is more probable he will go to some of the
                            more healthy stations; perhaps Fort Adams, where the main body of our troops are by this time, and will probably remain.
                        I intended to have rode down to see you this week, but have been taken with a lameness in the knee, which
                            scarcely permits me to walk out of the house. whether it will leave me before I must set out for Washington is uncertain,
                            as that must be within a week. I hope your health is better than it has been, altho you are approaching, as I am already
                            arrived, at the age where firm health is not usually our lot. still mine is good. present my friendly respects to Colo.
                            Lewis and my salutations to the family, and be assured yourself of my constant & tender affections.
                        
                            Th: Jefferson
                     
                        
                    